Case: 19-60883     Document: 00515839638          Page: 1     Date Filed: 04/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 28, 2021
                                  No. 19-60883
                                                                           Lyle W. Cayce
                                Summary Calendar                                Clerk


   Besmir Gjini,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A212 904 526


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Besmir Gjini, a native and citizen of Albania, petitions us to review the
   Board of Immigration Appeal’s approval of his order of removal. He argues
   that he has proven the elements of his asylum and withholding of removal
   claims on the basis of past persecution and fear of future persecution. The


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60883       Document: 00515839638            Page: 2      Date Filed: 04/28/2021




                                       No. 19-60883


   Board rejected Gjini’s appeal of his past persecution claim on the grounds of
   the harm he described not being extreme enough. The Board also rejected
   Gjini’s fear of future persecution claim because Gjini did not prove relocation
   within his home country would be unreasonable. We review decisions of the
   Board with deference and only overturn their conclusions when the evidence
   compels us. See Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007)
          Persecution for the purposes of a past persecution asylum claim must
   be extreme conduct. Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006).
   Our precedent holds that harm analogous to what Gjini described
   experiencing is not statutory persecution. See Abdel-Masieh v. INS, 73 F.3d
   579, 584 (5th Cir. 1996); Eduard v. Ashcroft, 379 F.3d 182, 187-88 (5th Cir.
   2004). Gjini asserts that he has experienced more harm than the aliens in
   these cases, but we are not compelled to agree. See Singh v. Barr, 818 F.
   App’x. 331, 334 (5th Cir. 2020). 1
          Gjini also presents us with argument concerning the other elements of
   a past persecution claim. We have no grounds to review these arguments
   because this claim cannot succeed without first proving persecution. See
   Matter of A-B-, 27 I. & N. Dec. 316, 340 (Att’y Gen. 2018)
          Asylum can also be based on a reasonable fear of future persecution.
   Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444-45 (5th Cir. 2001). This fear is
   not reasonable when relocation is possible. 8 C.F.R. § 208.13(b)(2)(ii).
   Reviewing the evidence does not compel us to find that relocation is
   unreasonable in this case. See Eduard, 379 F.3d at 194.




          1
            Unpublished opinions may be considered as persuasive authority. See Ballard v.
   Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006) (citing 5th Cir. R. 47.5.4).




                                             2
Case: 19-60883     Document: 00515839638           Page: 3   Date Filed: 04/28/2021




                                    No. 19-60883


          As Gjini cannot fulfill the elements of his asylum claim he necessarily
   fails to fulfill the higher standard required for withholding of removal. See
   Majd, 446 F.3d at 595.
          DENIED.




                                         3